Citation Nr: 0119001	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  95-16 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1973 to January 
1978.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision, in which 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) denied the veteran's claim of entitlement to 
service connection for a back disability.  The Board affirmed 
the RO's decision in July 1998.

The veteran appealed the Board's July 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion) filed by the parties in May 2000, 
the Court vacated the Board's July 1998 decision denying 
entitlement to service connection for a back disability and 
remanded the matter for readjudication in accordance with the 
joint motion.  Ms. Susan Schwarz, Esq., was the veteran's 
representative before the Court.  On October 2000 she advised 
the Board that she consulted with the veteran and would not 
be the representative before the VA.  AMVETS has the 
veteran's appointment as representative and submitted 
argument in support of the appeal.  The representative 
requested that the veteran be scheduled for a VA examination 
to determine whether there is a relationship between her 
injury in service in January 1974 and her current back 
disability.


REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for a back disorder.  The Board denied 
the veteran this benefit in July 1998 based on rationale that 
was then valid, but upon which, due to a recent change in the 
law, the Board may no longer rely.  Specifically, the Board 
found that there was no competent medical evidence of record 
supporting the veteran's assertion that her current back 
disability was incurred in service, and based on that 
finding, concluded that the veteran had not submitted 
evidence of a well-grounded claim of entitlement to service 
connection for a back disability.  

The veteran appealed the Board's July 1998 decision to the 
Court, and while her appeal was pending, a bill was passed 
that eliminates the need for a claimant to submit a well-
grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case the VCAA fundamentally 
alters the VA's duties to notify and assist the veteran, and 
this alteration appears to favor the veteran.  Therefore, 
consistent with the direction of the Court, readjudication of 
the veteran's claim is in order.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000). 
Service connection for arthritis may be presumed if arthritis 
is shown to have manifested to a degree of ten percent within 
one year of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In this case, the veteran had active service from July 1973 
to January 1978.  During this time period, she was treated 
for back complaints.  On enlistment examination in April 
1973, an examiner evaluated the veteran's spine as clinically 
normal.  In January 1974, the veteran complained of low back 
pain after lifting a patient.  An examiner diagnosed 
mechanical type low back pain.  In February 1976, the veteran 
complained of back pain of 30 days' duration and an examiner 
diagnosed musculoskeletal low back pain.  In January 1978, 
the veteran chose not to undergo a separation examination, 
and on medical review, a separation physical examination was 
found to be unnecessary. 

In written statements submitted in support of her claim and 
during hearings held at the RO before a hearing officer and 
the undersigned Board Member in July 1995 and March 1998, 
respectively, the veteran indicated that, after the initial 
in-service back injury, she continued to have reoccurring 
episodes of back pain.  She alleged that, in March 1978, she 
began seeing a private physician, Dr. Miller, who treated the 
veteran's back once every two or three months until 1984.  
She further alleged that she treated her own back and did not 
see any physician for back complaints from 1984 to 1991, at 
which time she began seeing John J. Mika, M.D.  The veteran 
has submitted statements from her aunt, father and husband 
confirming the aforementioned assertions and reflecting their 
belief that the veteran's back has worsened to such an extent 
in the past few years that she is unable to hold a job or to 
function normally.

VA outpatient treatment records dated in February 1998, which 
constitute the only clinical post-service medical evidence of 
record, establish that the veteran currently has scoliosis, 
osteoarthritis, possible degenerative disc disease from L3 to 
L5, and a developmental anomaly with sacralization at L5, all 
manifested by pain and severe paravertebral muscle spasms.  
According to a March 1995 letter from Dr. Mika, this back 
disability, which is manifested by pain and severe 
paravertebral muscle spasms of the lumbosacral spine with 
radiation down both legs, results from the veteran's in-
service back injury.  In his letter, Dr. Mika opines that the 
veteran should be found entitled to VA disability benefits 
because her problems originated while the veteran was on 
active duty in the service.  

Dr. Mika's opinion suggests, but does not definitively 
establish, that the veteran's current back disability is 
related to her period of active service.  First, some of the 
findings on which Dr. Mika bases his opinion appear to be 
unsupported by the record.  For instance, in his opinion, Dr. 
Mika indicates that he has been treating the veteran since 
her discharge from service, but the veteran herself has 
admitted that she did not begin seeing Dr. Mika for back 
treatment until 1991.  In addition, Dr. Mika indicates that, 
in service, the veteran's back injury resulted in a severe 
low back syndrome.  However, there is no diagnosis of a back 
syndrome in the veteran's service medical records.  Second, 
Dr. Mika did not express the rationale on which he based his 
opinion, or respond to the RO's request to submit clinical 
records of the veteran's back treatment in support of his 
opinion. 

Under the VCAA, the VA has a duty to assist an appellant in 
obtaining evidence necessary to substantiate a claim.  In the 
case of a claim for disability compensation, the duty to 
assist includes providing the appellant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  Such an 
examination or opinion is necessary when the lay and medical 
evidence of record includes competent evidence of a current 
disability, which may be associated with the appellant's 
active service.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103(A).  
In this case, post-service medical records confirm that the 
veteran currently has a back disability, and service medical 
records and Dr. Mika's opinion suggest that this disability 
may be related to the veteran's period of active service.  In 
light of the foregoing, the Board believes that the VA should 
assist the veteran further in the development of her claim by 
providing her a medical examination, during which a VA 
examiner can definitively determine whether the veteran's 
current back disability is related to her period of active 
service.  

The Board also believes that the VA should assist the veteran 
in obtaining outstanding medical records that may be 
pertinent to her claim.  In a letter received at the Board in 
June 1998, the veteran indicated that she was then going to 
the VA hospital on a regular basis for her back.  However, 
records of this treatment are not in the claims file.  In 
addition, the RO should provide the veteran an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that have not yet been obtained and to 
present further argument in support of her claim.  
Specifically, the veteran should be given another opportunity 
to contact Dr. Mika to obtain and submit his records of 
treating her back disability.

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request her to furnish the names and 
addresses of all VA and private medical 
providers who have treated her back and 
whose records have not yet been obtained. 

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of back treatment identified by 
the veteran, including those from the VA 
hospital to which the veteran referred in 
the letter received at the Board in June 
1998 and the treatment records from Dr. 
Mika.  In addition, the veteran should be 
asked to assist with obtaining copies of 
her treatment records from Dr. Mika.  All 
evidence obtained should be associated 
with the record.  

3.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate specialist for the purpose of 
determining the etiology of any back 
disability shown to exist.  The RO should 
provide the examiner with a copy of this 
Remand and the veteran's claims file with 
any additional evidence received for 
review in conjunction with the 
examination.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should: (1) indicate whether the veteran 
currently has a back disorder; and if so 
(2) opine whether the disorder is as 
least as likely as not related to 
service.  The examiner should express 
clearly the rationale upon which his or 
her opinion is based.

4.  The RO should then review the 
examination report to determine whether 
it complies with the previous 
instruction.  If it is deficient in any 
regard, immediate corrective action 
should be taken.  

5.  Finally, the RO should readjudicate 
the veteran's claim.  Any additional 
action considered necessary to comply 
with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should be 
undertaken.  If the RO denies the benefit 
sought, it should provide the veteran and 
her representative a supplemental 
statement of the case and an opportunity 
to respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran has the right to submit additional 
evidence and argument in connection with the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




